DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions filed on 12/20/2021 and 1/19/2022 have been entered.

Formal Matters
As noted in the Advisory Action dated 12/22/2021, Applicant’s response filed 11/22/2021, which provided no further claim amendments, was entered into the record.  Applicant’s filing of a request for continued examination on 12/20/2021 included as the submission required under 37 C.F.R. § 1.114, Applicant’s response filed 11/22/2021.  In view of the close proximity of the mailing date of the Advisory Action and Applicant’s submission filed 12/20/2021, Applicant’s submission was entered and addressed in the Advisory Action.  Applicant filed a supplemental amendment and response on 1/19/2022, which cancelled claims 8, 11, 12, 18-20, 22-25, 27, 30-32, 34 and 35, has been entered.  Claims 13 and 15-17 are pending.  Claims 1-7, 9, 10, 14, 21, 26, 28, 29 and 33 were previously cancelled.  Claims 13 and 15-17 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.
Claim Rejection - Withdrawn

The rejection of claims 13 and 15-20 under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Shusta (WO 2011/159572; 1/12/2012) as evidenced by Ketabi-Kiyanvash (Cell and Tissue Research, Vol. 328, pp. 19-29; 2007) and Mark (American Journal of Physiology: Heart and Circulatory Physiology, Vol. 282, pp. H1485-H1494; 2002) has been withdrawn in view of Applicant’s claim amendments where the conflicting claims 18-20 with regard to the interpretation of the negative limitation concerning “co-culture” in claim 13 have been cancelled.

Claim Interpretation
Regarding claim 13, since there is no specific definition within the originally filed specification for “co-culture,” the broadest reasonable interpretation for the negative limitation within claim 13 (i.e., “wherein the blood brain barrier model does not comprise co-cultured cells;” emphasis added) is that different cell types in the culture are not present (i.e., a monoculture where only one cell type is present in the culture).  

Claim Rejection - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 13 and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Shusta et al. (WO 2011/159572; Publication Date 1/12/2012; cited in the IDS dated 6/21/2019) as evidenced by Ketabi-Kiyanvash et al. (Cell and Tissue Research, Vol. 328, pp. 19-29; 2007; “Kiyanvash”) and Mark et al. (American Journal of Physiology: Heart and Circulatory Physiology, Vol. 282, pp. H1485-H1494; 2002), further in view of Lippmann et al. (Scientific Reports, Vol. 4, No. 4160, pp. 1-10; electronically published 2/21/2014).
Regarding claims 13 and 15-17, Shusta teaches a blood brain barrier model with human brain endothelial cells (hBECs) that are expanded to confluence which express claudin-5, occludin, ZO-1, GLUT-1 and pgp grown on a solid support surface comprising extracellular matrix proteins (paragraphs 7, 9, 10 and 12; claims 1-7, 12, 13, 16-20 and 22-27).  The endothelial cell population also express FZD7, STRA6, APCDD1, ABCG2, pgp and transferrin receptor (paragraph 12; claims 16-21).  Further, Shusta teaches that a population of endothelial cells possessing characteristic BMEC traits were assayed for WNT7A expression where RT-PCR indicated that WNT7A transcripts were expressed (paragraph 69).  That is, Shusta teaches that hBECs inherently express WNT7A.  
Shusta also teaches the hBEC blood brain barrier model where the confluent cells have a TEER measurement of between 100-300 Ω∙cm2 and 300-800 Ω∙cm2 (paragraph 9).  Shusta teaches that the hBEC blood brain barrier model can be via monoculture (paragraphs 7, 9, 10, 12, 13, 15, 21, and 52; Fig. 5a).  The hPSC-derived hBECs can be used on their own in monoculture and useful in studies of blood brain barrier development where monocultured BMECs could be used for permeability screens (paragraph 52).  
Further, Shusta teaches that astrocyte-conditioned medium can be used with the monocultured cells rather than direct co-culture, or, may add chemical factors that mimic this medium (paragraph 50).  
In view of the above claim interpretation, regarding claim 13 and claims 15-17, Shusta teaches that the endothelial cells (BMECs) can be seeded on a TRANSWELL™ permeable membrane support that is filtered coated with collagen/fibronectin (paragraphs 2 (paragraphs 12, 21, 46 and 51).
With regard to claim 13, where human brain endothelial cells also express ZO-3, Kiyanvash provides evidence that human brain endothelial cells were analyzed for protein expression by immunohistochemistry (using ZO-3 antibodies) showing ZO-3 protein expression in these cells (page 21, column 2, and Table 2).  That is, Kiyanvash provides evidence that that human brain endothelial cells inherently express ZO-3. 
Additionally, with regard to claim 13 and the presence of ZO-3 within human brain endothelial cells, Mark provides evidence that cerebral microvessel endothelial cells that form the blood brain barrier (BBB) have tight junctions (TJ) that are critical for maintaining brain homeostasis and low permeability (Abstract).  Brain microvessel endothelial cells (BMEC) form a metabolic and physical barrier separating the periphery from the brain to maintain cerebral homeostasis (page H1485, column 2, paragraph 2).  TJ complexes are critical for restricting paracellular diffusion in the cerebral microvasculature (page H1485, column 2, paragraph 2).  TJs are complexes of plasma membrane proteins that connect to the cytoarchitecture via membrane-associated accessory proteins (page H1485, column 2, paragraph 3).  Claudins and occludin are integral transmembrane proteins, which interact with plasma membranes of adjacent cells forming the TJ barrier (page H1485, column 2, paragraph 3).  Cytoplasmic TJ accessory proteins [e.g., zonula occluden (ZO)-1, ZO-3, and cingulin] connect TJs to the cytoskeleton (i.e., actin) (page H1485, column 2, paragraph 3).  Figure 1 indicates that for cerebromicrovessel endothelial cells, tight junctions (TJ) consisting of the integral membrane proteins occludin 
In view of the above, Mark provides further evidence that ZO-3 is present within human brain endothelial cells.
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., human brain endothelial cells that have the same expression profile as in Applicant’s claimed cells) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
As noted above, Shusta teaches that astrocyte-conditioned medium can be used with the monocultured cells rather than direct co-culture, or, chemical factors that mimic this medium may be added to the monocultured cells (paragraph 50).
Although Shusta (as evidenced by Kiyanvash and Mark) teaches the above blood brain barrier model comprises a monoculture of a plurality of human brain endothelial cells (hBECs) grown to confluence on a permeable support having a surface that comprises extracellular matrix proteins with TEER values of 100-300 Ω∙cm2 and 300-800 Ω∙cm2, Shusta does not explicitly teach the above monocultured hBECs in the model 2, as well as hBECs with a TEER range of 400-700 Ω·cm2.
Lippmann teaches blood brain models which includes monocultured induced pluripotent stem cells (iPSCs) derived brain microvascular endothelial cells (BMECs; i.e., BMECs) where control and retinoic acid (RA) - treated iPSC-derived BMECs were purified by selective adhesion on collagen/fibronectin-coated polystyrene plates or Transwell filters and grown to confluence as monocultures in EC medium with or without RA, as appropriate ((page 3, column 1, paragraph 2; Fig. 2A). 
Lippmann also teaches quantitative morphological analysis of tight junction continuity indicated that control iPSC-derived BMECs possessed a percentage of discontinuous tight junction strands with frayed edges (13 ± 7%), while RA-treated BMECs displayed almost entirely smooth junctions (2 ± 1% frayed edges; page 3, column 1, paragraph 2; Fig. 2C).  Once confluent, purified iPSC-derived BMECs were shifted to modified EC medium and TEER measurements were used to functionally evaluate the tight junctions (page 3, column 1, paragraph 2).  
Similar to previous results, control iPSC-derived BMECs demonstrated TEER values of 228 ± 57 Ω·cm2 (page 3, column 1, paragraph 2).  However, when BMECs are treated with RA, the RA-treated BMECs exhibited a strikingly increased TEER level of 2,940 ± 800 Ω·cm2 (Fig. 2D) across 12 independent biological replicates (page 3, column 1, paragraph 2; Table 1).  Collectively, these data indicate that RA treatment significantly enhances the barrier phenotype of purified BMECs (page 3, column 1, paragraph 2).  
A person of ordinary skill in the art would have been motivated to add the retinoic acid (RA) from Lippmann to the brain microvascular endothelial cell (BMEC) based blood 
A person of ordinary skill in the art would have had a reasonable expectation of success in adding retinoic acid (RA) from Lippmann to the brain microvascular endothelial cell (BMEC) based blood brain barrier model of Shusta since both Shusta and Lippmann are involved in blood brain barrier model development and in doing so would improve the blood brain barrier model of Shusta since the addition of retinoic acid to the culture would provide increased TEER levels of the BMECs which indicates tight junctions in the model, providing an improved blood brain barrier mimic.
With regard to claim 16 where the hBEC have a TEER range between 400-700 Ω·cm2, in view of the combined teachings of Shusta and Lippmann, such a TEER level is an experimentally achievable result since it was known in the art that addition of retinoic acid to the blood brain barrier model of Shusta-Lippmann achieves TEER levels greater than 2,900 Ω·cm2.  That is, it would have been within the purview of one of ordinary skill in the art to adjust the amount of retinoic acid within the monoculture blood brain barrier model of Shusta-Lippmann to achieve a TEER range between 400-700 Ω·cm2, since it was known in the art that the addition of retinoic acid provides increased TEER levels in monocultured hBECs within a blood brain barrier model and making adjustments to the 

Response to Arguments
Applicant's arguments are moot in view of the new rejection, above.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631